DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atwater et al (US # 9,347,819).  With respect to claim 1, the Atwater reference discloses a weigh platter assembly for use in a barcode scanner (Col. 1, ll. 18-37), the weigh platter assembly comprising:
	a weigh platter (110) having a surface extending in a first transverse plane, wherein the weigh platter is configured to support an object placed on the surface and the surface has a proximal edge and a lateral edge non-parallel relative to the proximal edge (Figs. 12A & 13); and
	an off-platter detection assembly (Fig. 4) comprising:
	an assembly field-of-view extending from the proximal edge (Figs. 12A, 13, 17 & 18);
	a light emission assembly (400) having a light source (440), the light emission assembly configured to emit a light away from the proximal edge;
	a light detection assembly (Fig. 4) having a light sensor (410), the light detection assembly configured to detect at least a portion of the light reflected towards the proximal edge (Col. 11, ll. 3-31); and
	a controller (420) in communication with the light detection assembly and configured to prevent a measured weight from being recorded by a host system (292) operatively coupled to the controller (340) and/or provide an alert in response to a value from the light detection assembly falling within a predetermined range [“intensity”] (Col. 11, ll. 32-39; Col. 16, ll. 34-44).
	With respect to claim 3, Atwater discloses a lens (320).
	With respect to claim 4, Atwater discloses apertures (130,132).
	With respect to claim 6, Atwater disclose that the scale platter edge has dark (non-reflective) areas (Col. 9, ll. 28-47).
	With respect to claim 7, the host system only records weight when the item to be weighed is determined to be completely on the platter.
	With respect to claim 8, in an alternative embodiment, the edge of the platter is determined by time of flight of reflected waves (Col. 16, ll. 56-67).





Conclusion

Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2855